     Case 2:17-cv-01391-PSG-KS Document 43 Filed 04/27/21 Page 1 of 6 Page ID #:473



 1    BRIAN BOYNTON
      Acting Assistant Attorney General, Civil Division
 2    TRACY L. WILKISON
      Acting United States Attorney
 3    DAVID M. HARRIS, AUSA
      Chief, Civil Division
 4    DAVID K. BARRETT, AUSA
      Chief, Civil Fraud Section                                 4/27/21
 5    ABRAHAM MELTZER, AUSA
      Deputy Chief, Civil Fraud Section
 6    CHARLES E. CANTER, AUSA
      California State Bar No. 263197
 7         Room 7516, Federal Building
           300 N. Los Angeles Street
 8         Los Angeles, California 90012
           Tel.: 213.894.0620|Fax: 213.894.7819
 9         Email: charles.canter@usdoj.gov
      JAMIE ANN YAVELBERG
10    COLIN M. HUNTLEY
      BREANNA L. PETERSON
11    JONATHAN K. HOERNER
      U.S. Department of Justice
12    Civil Division
           P.O. Box 261
13         Ben Franklin Station
           Washington, D.C. 20004
14         Tel: 202.305.3671
           Email: breanna.l.peterson@usdoj.gov
15    Attorneys for the
      United States of America
16

17                           UNITED STATES DISTRICT COURT

18          FOR THE CENTRAL DISTRICT OF CALIFORNIA -- WESTERN DIVISION

19    UNITED STATES OF AMERICA and            No. CV 17-01391 PSG (KSx)
      STATE OF CALIFORNIA, et al.,
20    ex rel. [UNDER SEAL],                   STIPULATION REGARDING PARTIAL
                                              UNSEALING OF CASE
21               Plaintiff[s],
                                              [FILED UNDER SEAL PURSUANT TO THE
22                    v.                      FALSE CLAIMS ACT, 31 U.S.C.
                                              §§ 3730(b)(2) AND (3)]
23    [UNDER SEAL],
                                              [LODGED CONCURRENTLY UNDER SEAL:
24               Defendant[s].                [PROPOSED] ORDER PARTIALLY
                                              UNSEALING CASE]
25

26
      
27

28
     Case 2:17-cv-01391-PSG-KS Document 43 Filed 04/27/21 Page 2 of 6 Page ID #:474



 1    BRIAN BOYNTON
      Acting Assistant Attorney General, Civil Division
 2    TRACY L. WILKISON
      Acting United States Attorney
 3    DAVID M. HARRIS, AUSA
      Chief, Civil Division
 4    DAVID K. BARRETT, AUSA
      Chief, Civil Fraud Section
 5    ABRAHAM MELTZER, AUSA
      Deputy Chief, Civil Fraud Section
 6    CHARLES E. CANTER, AUSA
      California State Bar No. 263197
 7         Room 7516, Federal Building
           300 N. Los Angeles Street
 8         Los Angeles, California 90012
           Tel.: 213.894.0620|Fax: 213.894.7819
 9         Email: charles.canter@usdoj.gov
      JAMIE ANN YAVELBERG
10    COLIN M. HUNTLEY
      BREANNA L. PETERSON
11    JONATHAN K. HOERNER
      U.S. Department of Justice
12    Civil Division
           P.O. Box 261
13         Ben Franklin Station
           Washington, D.C. 20004
14         Tel: 202.305.3671
           Email: breanna.l.peterson@usdoj.gov
15    Attorneys for the
      United States of America
16

17                           UNITED STATES DISTRICT COURT

18          FOR THE CENTRAL DISTRICT OF CALIFORNIA -- WESTERN DIVISION

19    UNITED STATES OF AMERICA and            No. CV 17-01391 PSG (KSx)
      STATE OF CALIFORNIA, et al.,
20    ex rel. THE SAM JONES                   STIPULATION REGARDING PARTIAL
      COMPANY, LLC,                           UNSEALING OF CASE
21
                 Plaintiffs,                  [FILED UNDER SEAL PURSUANT TO THE
22                                            FALSE CLAIMS ACT, 31 U.S.C.
                      v.                      §§ 3730(b)(2) AND (3)]
23
   BIOTRONIK, INC.; CEDARS-SINAI              [LODGED CONCURRENTLY UNDER SEAL:
24 MEDICAL CENTER; and DR.                    [PROPOSED] ORDER PARTIALLY
   JEFFREY GOODMAN,                           UNSEALING CASE]
25
             Defendants.
26

27
      
28
     Case 2:17-cv-01391-PSG-KS Document 43 Filed 04/27/21 Page 3 of 6 Page ID #:475



 1
           The United States and the State of California—on its own behalf
 2
      and on behalf of the named Plaintiff States—having declined to
 3
      intervene in this case, the United States, the State of California,
 4
      and the qui tam plaintiff The Sam Jones Company, LLC (the “Relator”)
 5
      stipulate that the Complaint, any Amended Complaint, the
 6
      February 12, 2021 Notice of Declination, this Stipulation, and the
 7
      accompanying proposed Order should be unsealed.          The United States,
 8
      the State of California, and the Relator further stipulate that all
 9
      other papers filed or lodged to date in this action since the filing
10
      of the Complaint should remain permanently under seal because such
11
      papers were provided by law to the Court alone for the sole purpose
12
      of discussing the content and extent of the United States’
13
      investigation, and, thereby, evaluating whether the seal and time
14
      for making an election to intervene should be extended.           All papers
15
      hereafter filed or lodged in this action should not be sealed. 1
16
           A proposed Order accompanies this Stipulation.
17
      //
18
      //
19
      //
20
      //
21
      //
22

23
           1 As noted in the Notice of Declination, the Maryland False
24    Health Claims Act provides that “[i]f the State does not elect to
      intervene and proceed with the action . . . before unsealing the
25    complaint, the court shall dismiss the action.” Md. Code Ann.,
      Health Gen, § 2-604(a)(7); see also United States ex rel. Dan Abrams
26    Co. LLC v. Medtronic, Inc., No. CV15–01212-JAK-(ASx), 2017 WL
      4023092, *12 (C.D. Cal. Sept. 11, 2017) (unpublished). Accordingly,
27    because the State of Maryland has declined to intervene, all claims
      asserted on behalf of the State of Maryland should be dismissed
28    without prejudice.

                                             1
Case 2:17-cv-01391-PSG-KS Document 43 Filed 04/27/21 Page 4 of 6 Page ID #:476
     Case 2:17-cv-01391-PSG-KS Document 43 Filed 04/27/21 Page 5 of 6 Page ID #:477



 1    DATED: April 20, 2021__            TRACY L. WILKISON
                                         Acting United States Attorney
 2                                       DAVID M. HARRIS, AUSA
                                         Chief, Civil Division
 3                                       DAVID K. BARRETT, AUSA
                                         Chief, Civil Fraud Section
 4                                       ABRAHAM MELTZER, AUSA
                                         Deputy Chief, Civil Fraud Section
 5

 6
                                         CHARLES E. CANTER, AUSA
 7                                       Attorneys for the United States
                                         of America
 8

 9    DATED: _______________             ERIKA HIRAMATSU
                                         Supervising Deputy Attorney General
10

11
                                         DAVID ZLOTNICK
12                                       Deputy Attorney General
                                         California Department of Justice
13                                       Attorneys for the State of California

14                                       On behalf of the Plaintiff States

15    DATED:   4/27/2021                 THE LAW OFFICE OF MYCHAL WILSON

16

17                                       MYCHAL
                                            HAL WILSON
                                                WILSO
                                         Attorneys for Relator
18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:17-cv-01391-PSG-KS Document 43 Filed 04/27/21 Page 6 of 6 Page ID #:478



 1                             PROOF OF SERVICE BY E-MAIL

 2         I am over the age of 18 and not a party to the above-captioned

 3    action.   I am employed by the Office of United States Attorney,

 4    Central District of California.       My business address is 300 North

 5    Los Angeles Street, Suite 7516, Los Angeles, California 90012.

 6         On April 27, 2021, I served the STIPULATION REGARDING PARTIAL

 7    UNSEALING OF CASE on each person or entity named below by e-mail.

 8         Date of e-mailing:      April 27, 2021.     Place of e-mailing:     Los

 9    Angeles, California.

10         Person(s) and/or Entity(s) to whom e-mailed:

11     Mychal Wilson
       mw@mychalwilsonesq.com
12     The Law Office of Mychal Wilson
       401 Wilshire Blvd., 12th Floor
13     Santa Monica, CA 90401
14
       David Zlotnick
15     David.Zlotnick@doj.ca.gov
       Office of the Attorney General
16     Bureau of Medi-Cal Fraud & Elder Abuse
       1455 Frazee Road, Suite 315
17     San Diego, CA 92108
18

19         I declare under penalty of perjury that the foregoing is true

20    and correct.

21         Executed on April 27, 2021, at Los Angeles, California.

22

23                                       CHARLES E. CANTER
24

25

26

27

28

                                             3
